United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1009
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Larry L. Smith,                         * Western District of Missouri.
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: July 5, 2002
                              Filed: July 16, 2002
                                   ___________

Before HANSEN, Chief Judge, McMILLIAN, and RICHARD S. ARNOLD, Circuit
      Judges.
                              ___________

PER CURIAM.

       Larry L. Smith pleaded guilty to possessing cocaine base with intent to
distribute, in violation of 21 U.S.C. § 841(a)(1), and he was sentenced to 135 months
imprisonment and 5 years supervised release. He appeals the sentence imposed by
the district court.1 On appeal, his counsel has filed a brief and moved to withdraw
under Anders v. California, 386 U.S. 738 (1967), and Smith has not filed a pro se
supplemental brief.

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
      Because Smith knowingly and intelligently waived his right to appeal his
sentence as part of his plea agreement, we dismiss this appeal. See United States v.
Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal
waiver and dismissing appeal in Anders case); United States v. Greger, 98 F.3d 1080,
1081-82 (8th Cir. 1996) (appeal waiver was knowing and intelligent where it was
included in plea agreement, it was discussed at change-of-plea hearing, court imposed
sentence without objection from defendant, and court reviewed appeal waiver at
sentencing).

      Having found no nonfrivolous issues relating to Smith’s conviction after
reviewing the record independently pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
we grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-